Per Curiam.
By an act of the legislature the city court of Gwinnett (which had been created by legislative act) was abolished; and the act provided that “all civil eases pending in said city court of Gwinnett shall be transferred to the superior court of Gwinnett county to be' disposed of as other eases therein.” A case was brought in the city court, and under this act was transferred to the superior court, where it was tried and a motion for a new trial granted. To this ruling exception was taken, and the ease transmitted to the Court of Appeals. It has been certified to this court for determination of the jurisdictional question as to whether it is a civil ease originating in the superior court, and properly returnable to the Supreme Court, or is a case over which the Coui’t of Appeals has jurisdiction. Held, that the case was properly returned to the Court of Appeals; and it is directed that the record be transmitted to that court for disposition of the case according to law.
(a) The ruling here made does not apply to cases where new counties have been organized under a constitutional amendment, and thus a new court has been constitutionally instituted, and certain business appertaining to it has by law been placed in it as a part of its original business. Hence it does not conflict -with the physical precedent in the case of the Hand Trading Co. v. Jones, 129 Ga. 853 (60 S. E. 154), referred to in the opinion of the Court of Appeals.
(b) It would seem that the ruling treating eases filed in the city court and transferred to the superior court upon abolition of the city court, as city-court eases, would have the effect that in the superior court they can-not be enlarged by equitable amendments praying affirmative equitable relief, or other like amendments, which would not be within the constitutional jurisdiction of the city court. This point is not now directly involved, and therefore is not decided;